In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-22-00167-CV

IN THE INTEREST OF K.C. AND N.T.,          §    On Appeal from the 158th District
CHILDREN                                        Court

                                           §    of Denton County (18-9648-158)

                                           §    November 3, 2022

                                           §    Opinion by Chief Justice Sudderth

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that the

trial court’s judgment should be vacated as void. We dismiss the Department’s suit

without prejudice to refiling and without prejudice to the trial court’s rendering a new

emergency order under Family Code Section 262.102.

      .


                                      SECOND DISTRICT COURT OF APPEALS

                                       By /s/ Bonnie Sudderth
                                          Chief Justice Bonnie Sudderth